DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-4 and 6-9 are objected to because of the following informalities:  The examiner suggest amending the claims to include “and” between the last two limitation of the claim to provide better clarity and quality.  Appropriate correction is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rawcliffe et al. (US Pub No. 2019/0097989) in view of WON et al. (US Pub No. 2018/0183587) and in further view of Wang et al. (US Pub No. 2019/0362076).
Regarding independent claim 1, Rawcliffe teaches a global unique device identification code distribution method implemented in security server in a computing environment, at least one Internet of things (IoT) device establishing communication with the security server (Rawcliffe, page 1, paragraphs 0025-0026 and page 5, paragraph 0058), the method comprising: obtaining a public key and device information of the at least one IoT device (Rawcliffe, page 5, paragraph 0058 and page 8, paragraph 0081; request to register device including information about the device and public key; [devices 130  are IoT devices page 1, paragraphs 0025-0026]); 5generate a global unique device identification code (Rawcliffe, page 5, paragraph 0058, page 9, paragraphs 0085 and 0087; generate device identifier and associates with the information of the device and public key);  10sending the global unique device identification code to the IoT device and writing the global unique device identification code and the public key of the IoT device as a pair into the network (Rawcliffe, page 9, paragraphs 0088-0089; send response with device identifier to the device and storing the device identifier in relation to the authentication information (public key)).

Won teaches a blockchain node of a blockchain network, at least one Internet of things (IoT) device establishing communication with the blockchain node (Won, page 2, paragraph 0017 and page 4, paragraph 0036; IoT device communicating with installation device including a blockchain wallet/code)); obtaining a public key and device information of the at least one IoT device after the blockchain node establishes communication with the at least one IoT device (Won, page 2, paragraph 0019 and page 4, paragraphs 0035-0036; receives hash of public key and ID of the IoT device);  5writing the global unique device identification code and the public key of the IoT device as a pair into the blockchain network (Won, page 2, paragraph 0019 and page 4, paragraphs 0035-0036; register ID and hash of key as a name value pair in NVS (database add-on to blockchain; page 3, paragraph 0021)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rawcliffe with the teachings of Won for the blockchain to register IoT devices to provide the advantage of mitigating single-point-of-failure problems associated with traditional certificates authorities (Won, page 1, paragraph 0004 and page 8, paragraph 0088). 

Wang teaches 5generating a random code and combining the random code with the public key and device information of the at least one IoT device to generate a global unique device identification code (Wang, page 3, paragraph 0027 and page 4, paragraph 0035; pseudorandom number generator used to generate unique identifier based on attributes of pertinent information of the IoT device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rawcliffe in view of Won with the teachings of Wang to generate unique identifiers based on a pseudorandom number generator to provide the advantage of ensuring very lower probability of having the same unique identifier since the number of IoT devices in home and office environments are growing (Wang, Abstract and page 4, paragraphs 0034-0035).
Regarding independent claim 6, Rawcliffe teaches a global unique device identification code distribution device implemented as a security server in a computing environment, establishing communication with at least one Internet of things (IoT) device (Rawcliffe, page 1, paragraphs 0025-0026 and page 5, paragraph 0058), the global unique device identification code distribution device comprising: a first processor; and a first memory storing a plurality of instructions, when executed by the first processor, cause the processor to: obtain a public key and device information of the at least one IoT device (Rawcliffe, page 5, paragraph 0058 and page 8, paragraph 0081; request to register device including information about the device and public key; [devices 130  are IoT devices page 1, paragraphs 0025-0026]); 5generate a global unique device identification code (Rawcliffe, page 5, paragraph 0058, page 9, paragraphs 0085 and 0087; generate device identifier and associates with the information of the device and public key);  10send the global unique device identification code to the IoT device and write the global unique device identification code and the public key of the IoT device as a pair into the network (Rawcliffe, page 9, paragraphs 0088-0089; send response with device identifier to the device and storing the device identifier in relation to the authentication information (public key)).
Rawcliffe does not explicitly teach a blockchain node of a blockchain network, establishing communication with at least one Internet of things (IoT) device; a first communication unit establishing communication with other blockchain nodes of the blockchain network and the at least one IoT device; obtain a public key and device information of the at least one IoT device after the blockchain node establishes communication with the at least one IoT device;  5generate a random code and combining the random code with the public key and device information of the at least one IoT device to generate a global unique device identification code; write the global unique device identification code and the public key of the IoT device as a pair into the blockchain network. 
Won teaches a blockchain node of a blockchain network, establishing communication with at least one Internet of things (IoT) device (Won, page 2, paragraph 0017 and page 4, paragraph 0036; IoT device communicating with installation device including a blockchain wallet/code); a first communication unit establishing communication with other blockchain nodes of the blockchain network and the at least one IoT device (Won, Figures 1 & 8, page 2, paragraphs 0017; page 8, paragraphs 0084-0086), obtain a public key and device information of the at least one IoT device after the blockchain node establishes communication with the at least one IoT device (Won, page 2, paragraph 0019 and page 4, paragraphs 0035-0036; receives hash of public key and ID of the IoT device);  5write the global unique device identification code and the public key of the IoT device as a pair into the blockchain network (Won, page 2, paragraph 0019 and page 4, paragraphs 0035-0036; register ID and hash of key as a name value pair in NVS (database add-on to blockchain; page 3, paragraph 0021)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rawcliffe with the teachings of Won for the blockchain to register IoT devices to provide the advantage of mitigating single-point-of-failure problems associated with traditional certificates authorities (Won, page 1, paragraph 0004 and page 8, paragraph 0088). 
	Rawcliffe in view of Won does not explicitly teach 5generate a random code and combining the random code with the public key and device information of the at least one IoT device to generate a global unique device identification code. 
Wang teaches 5generate a random code and combining the random code with the public key and device information of the at least one IoT device to generate a global unique device identification code (Wang, page 3, paragraph 0027 and page 4, paragraph 0035; pseudorandom number generator used to generate unique identifier based on attributes of pertinent information of the IoT device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rawcliffe in view of Won with the teachings of Wang, Abstract and page 4, paragraphs 0034-0035).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rawcliffe et al. (US Pub No. 2019/0097989) in view of WON et al. (US Pub No. 2018/0183587) and in further view of Wang et al. (US Pub No. 2019/0362076), as applied to claims 1 and 6 above and in further view of Mattela et al. (US Pub No. 10,356,092).
Regarding claim 5, Rawcliffe in view of Won and in further view of Wang teaches each and every claim limitation of claim 1. 
Rawcliffe in view of Won and in further view of Wang does not explicitly teach the global unique identification code distribution method wherein: 15the global unique device identification code is encrypted according to a predetermined encryption and decryption algorithm; and the encrypted device identification code is sent to the IoT device.
Mattela teaches 15the global unique device identification code is encrypted according to a predetermined encryption and decryption algorithm (Mattela, column 4, lines 45-55; encrypt acknowledgement with unique device identifiers); and the encrypted device identification code is sent to the IoT device (Mattela, column 4, lines 45-55; send acknowledgement to requesting device). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rawcliffe in view of Won and in further view of Mattela, column 1, lines 49-61 and column 4, lines 49-50).
Regarding claim 10, Rawcliffe in view of Won and in further view of Wang teaches each and every claim limitation of claim 6. 
Rawcliffe in view of Won and in further view of Wang does not explicitly teach the global unique identification code distribution device wherein: 15the global unique device identification code is encrypted according to a predetermined encryption and decryption algorithm; and the encrypted device identification code is sent to the IoT device.
Mattela teaches 15the global unique device identification code is encrypted according to a predetermined encryption and decryption algorithm (Mattela, column 4, lines 45-55; encrypt acknowledgement with unique device identifiers); and the encrypted device identification code is sent to the IoT device (Mattela, column 4, lines 45-55; send acknowledgement to requesting device). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rawcliffe in view of Won and in further view of Wang with the teachings of Mattela to send the unique device ID in an encrypted communication to provide the advantage of secure registration of IoT devices and maintain the secrecy of the private device identifier (Mattela, column 1, lines 49-61 and column 4, lines 49-50).

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rawcliffe et al. (US Pub No. 2019/0097989) in view of WON et al. (US Pub No. 2018/0183587).
Regarding independent claim 11, Rawcliffe teaches an Internet of things (IoT) device (Rawcliffe, page 1, paragraphs 0025-0026), comprising: a second processor; and a second memory storing a plurality of instructions, when executed by the second processor, cause the second processor to: send a public key and device information of the at least one IoT device (Rawcliffe, page 5, paragraph 0058 and page 8, paragraph 0081; request to register device including information about the device and public key; [devices 130  are IoT devices page 1, paragraphs 0025-0026]); receive5recie a global unique device identification code from the server, the global unique device identification code generated by the server according to the public key and device information of the IoT device (Rawcliffe, page 5, paragraph 0058, page 9, paragraphs 0085 and 0087-00089; response with device identifier and associated with the information of the device and public key); store ssmffn

dfmv jthe global unique device identification code (Rawcliffe, page 9, paragraph 0091). 
Rawcliffe does not explicitly teach a second communication unit establishing communication with a blockchain nodes of the blockchain network and the at least one IoT device; send a public key and device information of the at least one IoT device after the blockchain node establishes communication with the at least one IoT device5. 
Won teaches a second communication unit establishing communication with a blockchain nodes of the blockchain network (Won, Figures 1 & 7, page 2, paragraphs 0017, page 4, paragraph 0036 and page 7, paragraphs 0080-0083; IoT device communicating with installation device including a blockchain wallet/code); send a public key and device information Won, page 2, paragraph 0019 and page 4, paragraphs 0035-0036; receives hash of public key and ID of the IoT device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rawcliffe with the teachings of Won for the blockchain to register IoT devices to provide the advantage of mitigating single-point-of-failure problems associated with traditional certificates authorities (Won, page 1, paragraph 0004 and page 8, paragraph 0088). 
	Regarding claim 14, Rawcliffe in view of Won teaches each and every claim limitation of claim 11, however, Rawcliffe teaches the IoT device wherein the second processor is further caused to: generate the public key and a private key of the IoT device (Rawcliffe, page 8, paragraph 0081; public key private key pair of the device). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rawcliffe et al. (US Pub No. 2019/0097989) in view of WON et al. (US Pub No. 2018/0183587), as applied to claims 11 and 14 above and in further view of Mattela et al. (US Pub No. 10,356,092).
Regarding claim 12, Rawcliffe in view of Won teaches each and every claim limitation of claim 11. 
Rawcliffe in view of Won does not explicitly teach the IoT device wherein: 15 the global unique device identification code is stored in a secure storage area not accessible by an external device and not damageable.
Mattela, column 4, lines 17-20, column 5, line 50- column 6, line 5 and column 1, line 66- column 12, line 2; private device identifier secret is and not detected publically/eternally). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rawcliffe in view of Won with the teachings of Mattela for unique private device identifiers to provide the advantage of secure, uncloneable registration of IoT devices (Mattela, column 1, lines 49-61).

Allowable Subject Matter
Claims 2-4, 7-9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the claim objections, set forth in the Office action.
Examiner’s Statement of Reasons for the Indication of Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The prior art WON et al. (US Pub No. 2018/0183587) discloses a blockchain wallet application 122 (blockchain wallets are also sometimes referred to as blockchain cores) running in installation device 120 checks whether ID 106 transmitted by IoT device 100 is unique (by querying a NVS 126), and, if ID 106 is unique, then blockchain wallet 122 generates a transaction, digitally signed with the blockchain wallet's private key 128, to register ID 106 and the hash of public key 110 as a name-value pair in NVS 126 (WON, page 2, paragraph 0019), Nainar et al. (US Pub No. 2017/0302663) discloses the network registration request comprises information about the particular node.  The device causes performance of a validation of the information about the particular node via comparison of the information about the particular node to a distributed block chain that includes information regarding the particular node and one or more other nodes.  The device causes an update to the block chain based on the information about the particular node and the validation of the information about the particular node.  The device uses the updated block chain to control behavior of the particular node and the one or more other nodes (Nainar, Abstract), and Denninghoff (US Patent No. 7,809,843) discloses the sender then generates its globally unique random number identification code, compares it to the existing identification codes and re-generates the identification code until it is unique if a conflict occurs (Denningoff, column 11, lines 26-33), however, the prior art taken alone or in combination fails to teach or suggest “searching the blockchain network whether there is a duplicate global unique device identification code identical to the global unique device identification code; regenerating the random code, when there is a duplicate global unique device identification code in the blockchain network, and combining the regenerated random Page 23 of 33code with the public key and device information of the at least one IoT device to regenerate the global unique device identification code; sending the global unique device identification code to the IoT device when there is not a duplicate identification code in the blockchain network” (claims 2 & 7), “ receiving a global unique device identification code retrieval request from the IoT device, the global unique device identification code retrieval request comprising the public key of the IoT device;  10searching the blockchain network for the global unique device identification code of the IoT device; sending a retrieval failure message to the IoT device when the IoT device does not have a corresponding global unique device identification code in the blockchain network; generating a first verification code when the global unique device identification 15code of the IoT device is found in the blockchain network and encrypting the first verification code with the public key of the IoT device; receiving the first verification code from the IoT device and determining whether the first verification code received from the IoT device matches the first verification code sent to the IoT device; sending the global unique device identification code to the IoT device when the 5first verification code received from the IoT device matches the first verification code sent to the IoT device” (claims 3 & 8 and similar in claim 13), in combination with the rest of claim limitations. 
Any claims not specifically address above are also objected to base on their dependencies.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHAQUEAL D WADE/Examiner, Art Unit 2437